Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

Civil Action No. 20-cv-00391-PAB

DOUGLAS C. LARUE,

              Plaintiff,

v.

ANDREW M. SAUL, Commissioner of Social Security,

           Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter comes before the Court on the Complaint [Docket 1] filed by plaintiff

Douglas C. LaRue on February 14, 2020. Plaintiff seeks review of the final decision of

the defendant (the “Commissioner”) denying his claim for disability insurance benefits

under Title II of the Social Security Act (the “Act”), 42 U.S.C. §§ 401–33. The Court has

jurisdiction to review the Commissioner’s final decision under 42 U.S.C. § 405(g).1

I. BACKGROUND

       On May 8, 2008, plaintiff applied for social security benefits under Title II of the

Act. R. at 15. Plaintiff alleged a disability onset date of April 30, 2008. Id. After his

claims were initially denied on August 14, 2008, plaintiff requested a hearing before an

administrative law judge (“ALJ”). Id. On July 23, 2010, the ALJ issued a decision

denying plaintiff’s claim. R. at 12. Plaintiff appealed to this Court, which reversed and

remanded the ALJ’s decision. R. at 405–20; see Case No. 12-cv-00636-PAB. On

       1
        The Court has determined that it can resolve the issues presented in this
matter without the need for oral argument.
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 2 of 20




remand, the ALJ again denied plaintiff’s claims. R. at 345–359. Plaintiff again

appealed to this Court, which again reversed and remanded the ALJ’s decision. R. at

727–37; Case No. 15-cv-02585-PAB.

        On remand, a new ALJ issued another unfavorable decision. R. at 612–56. The

ALJ found that plaintiff had not engaged in substantial gainful activity from the alleged

onset date through the date he was last insured, December 31, 2013, and had the

following severe impairments: multiple sclerosis (“MS”), neuropathy, and cough

syncope. R. at 618. The ALJ concluded, however, that plaintiff did not have an

impairment or combination of impairments that meets or medically equals the severity

of one of the listed impairments in 20 C.F.R. §§ 404.1520(d), 404.1525, or 404.1526.

R. at 630–31. The ALJ additionally determined that plaintiff’s depression is non-severe.

R. at 629–30. Ultimately, the ALJ concluded that plaintiff had the residual functional

capacity (“RFC”) to perform light work as defined in 20 C.F.R. § 404.1567(b) except that

plaintiff

        can occasionally lift/carry 20 pounds; frequently lift/carry 20 pounds; stand
        and/or walk for 2 hours of an 8-hour workday; sit for six hours of an 8-hour
        workday; never climb ladders, ropes, or scaffolds; occasionally balance,
        stoop, kneel, crouch, crawl, or climb ramps and stairs; can have no more
        than occasional exposure to extreme heat or extreme cold; and can have
        no exposure to hazards, including unprotected heights, commercial
        driving, or operating heavy machinery.

R. at 632. The ALJ determined that plaintiff could not perform past relevant work as a

floor installer or site supervisor generally or actually. R. at 654. However, the ALJ

determined that there were jobs that existed in significant numbers in the national

economy that plaintiff could have performed, id., and that plaintiff was not under a

disability, as defined in the Act, at any time between the onset date of April 30, 2008

                                             2
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 3 of 20




and the date of last insured, December 31, 2013. R. at 655.

       On December 11, 2019, the Appeals Council denied plaintif f’s request for review.

R. at 605. Accordingly, the most recent ALJ decision is the final decision of the

Commissioner.

II. STANDARD OF REVIEW

       Review of the Commissioner’s finding that a claimant is not disabled is limited to

determining whether the Commissioner applied the correct legal standards and whether

the decision is supported by substantial evidence in the record as a whole. See Angel

v. Barnhart, 329 F.3d 1208, 1209 (10th Cir. 2003). T he district court may not reverse

an ALJ simply because the court may have reached a different result based on the

record; the question instead is whether there is substantial evidence showing that the

ALJ was justified in her decision. See Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019). “Substantial evidence is more than a mere scintilla, and means only such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Id. (citation and quotation omitted). “The threshold for such evidentiary

sufficiency is not high.” Id. Nevertheless, “[e]vidence is not substantial if it is

overwhelmed by other evidence in the record or constitutes mere conclusion.”

Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). T he district court will not

“reweigh the evidence or retry the case,” but must “meticulously examine the record as

a whole, including anything that may undercut or detract from the ALJ’s findings in order

to determine if the substantiality test has been met.” Flaherty v. Astrue, 515 F.3d 1067,

1070 (10th Cir. 2007). Nevertheless, “if the ALJ failed to apply the correct legal test,



                                              3
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 4 of 20




there is a ground for reversal apart from a lack of substantial evidence.” Thompson v.

Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993).

III. THE FIVE-STEP EVALUATION PROCESS

       To qualify for disability benefits, a claimant must have a medically determinable

physical or mental impairment expected to result in death or last for a continuous period

of twelve months that prevents the claimant from performing any substantial gainful

work that exists in the national economy. 42 U.S.C. §§ 423(d)(1)–(2). Furthermore,

       [a]n individual shall be determined to be under a disability only if his
       physical or mental impairment or impairments are of such severity that he
       is not only unable to do his previous work but cannot, considering his age,
       education, and work experience, engage in any other kind of substantial
       gainful work which exists in the national economy, regardless of whether
       such work exists in the immediate area in which he lives, or whether a
       specific job vacancy exists for him, or whether he would be hired if he
       applied for work.

42 U.S.C. § 423(d)(2)(A). The Commissioner has established a five-step sequential

evaluation process to determine whether a claimant is disabled. 20 C.F.R. § 404.1520;

Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988). The steps of the evaluation

are:

       (1) whether the claimant is currently working; (2) whether the claimant has
       a severe impairment; (3) whether the claimant’s impairment meets an
       impairment listed in appendix 1 of the relevant regulation; (4) whether the
       impairment precludes the claimant from doing his past relevant work; and
       (5) whether the impairment precludes the claimant from doing any work.

Trimiar v. Sullivan, 966 F.2d 1326, 1329 (10th Cir. 1992) (citing 20 C.F.R.

§§ 404.1520(b)–(f)). A finding that the claimant is disabled or not disabled at any point

in the five-step review is conclusive and terminates the analysis. Casias v. Sec’y of

Health & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991).

                                             4
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 5 of 20




       The claimant has the initial burden of establishing a case of disability. However,

“[i]f the claimant is not considered disabled at step three, but has satisf ied her burden of

establishing a prima facie case of disability under steps one, two, and four, the burden

shifts to the Commissioner to show the claimant has the residual functional capacity

(RFC) to perform other work in the national economy in view of her age, education, and

work experience.” See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005);

see also Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). W hile the claimant has the

initial burden of proving a disability, “the ALJ has a basic duty of inquiry, to inform

himself about facts relevant to his decision and to learn the claimant’s own version of

those facts.” Hill v. Sullivan, 924 F.2d 972, 974 (10th Cir. 1991).

IV. DISCUSSION

       Plaintiff raises two objections to the ALJ’s order: (1) the ALJ failed to properly

assess plaintiff’s testimony about the effects of his fatigue; and (2) the ALJ did not have

valid reasons for rejecting the medical opinions and lay witness statements regarding

the effects of fatigue. Docket No. 14 at 3–18.

       A. Plaintiff’s Subjective Allegations

       The Court must affirm the ALJ’s conclusion regarding whether plaintiff’s

subjective allegations comport with the evidence in the record so long as there is

substantial evidence for the ALJ’s conclusion. Ellison, 929 F.2d at 536. “Substantial

evidence is more than a mere scintilla and is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Flaherty, 515 F.3d at 1070.

However, evidence is not substantial “if it is overwhelmed by other evidence in the



                                              5
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 6 of 20




record or constitutes mere conclusion.” Musgrave, 996 F.2d at 1374.

       On the last appeal, the Court stated that the record “unif ormly shows that plaintiff

suffers from fatigue.” R. at 734 (discussing statements of physicians concluding that

plaintiff’s fatigue, caused by his MS, requires unscheduled breaks, is unpredictable, and

would prevent him from functioning at a job). The Court also noted that the previous

ALJ improperly substituted her own evaluation of the medical evidence for the medical

judgment of the doctors of record when she determined, without reference to medical

evidence or discussion of the opinions of doctors who found that plaintiff’s fatigue

limited his activities, that plaintiff’s statements about fatigue are not substantiated by the

medical evidence. R. at 735. The Court then concluded that the ALJ had “f ailed to rely

on substantial evidence that plaintiff instead has ‘mild, ongoing fatigue’ or even that

such a level of fatigue would not be enough to prevent plaintiff from working in

combination with his other limitations.” R. at 737. The Court remanded for further

proceedings consistent with its opinion. Id.

       In the most recent decision, the ALJ determined that fatigue “does not uniformly

appear in the record, as there is no mention that the claimant appears fatigued in any

way” other than in one instance when plaintiff appeared down after being asked how his

hands became callused and soiled. 2 R. at 637. The ALJ reached this conclusion after

determining that “there are no objective mentions that the claimant appears tired or

fatigued, having difficulty staying awake, chronically ill, or otherwise that would


       2
       The ALJ noted that, despite plaintiff’s concerns about being around power tools
and hazardous machinery, plaintiff reportedly continued to climb ladders, do yard work,
and use a band saw, as evidenced by plaintiff’s callused and soiled hands. R. at 640.
The ALJ found this undercut plaintiff’s subjective allegations. Id.

                                               6
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 7 of 20




corroborate the subjective allegations related to his fatigue.” Id. Nevertheless, the ALJ

acknowledged that “[t]he strongest factor in support of the claimant’s allegations [is] the

consistency in which he reports his subjective symptoms, which includes his reports of

fatigue.” R. at 638. The ALJ then concluded that “other factors fail to support the

extent of those limitations.” Id. The ALJ drew his conclusion notwithstanding plaintiff’s

“fatigue questionnaire,” R. at 633, as well as statements of plaintiff’s physicians whom

the Court cited in its last order. R. at 734. The ALJ also noted that plaintiff testified at a

previous hearing that he had worsening balance, fatigue, and cognitive problems and

that he needed to lie down for five or six hours during the day. R. at 633–34. While the

ALJ noted that “there is no doubt that the claim ant’s records consistently document

subjective complaints of fatigue,” R. at 639, the ALJ ultimately concluded that plaintiff’s

medically determinable impairments “could reasonably be expected to cause some of

the alleged symptoms; however, the claimant’s statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with the

medical evidence of record.” R. at 634.

       Plaintiff raises two objections to this determination. First, plaintiff argues that the

ALJ “improperly insisted on objective findings to verify fatigue,” even though “[f]atigue is

one of the most common and limiting symptoms of some neurological disorders, such

as multiple sclerosis,” Docket No. 14 at 16 (quoting SSA Listings § 11.00(T)), and

“fatigue is difficult to assess because, like other symptoms, there are no objective tests

to measure it.” Id. (quoting Program Operations Manual System (“POMS”) DI

24580.015(B)). Plaintiff also notes that the Tenth Circuit has held that no disease is per

se excluded from coverage because it cannot be conclusively diagnosed in a laboratory

                                              7
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 8 of 20




setting. Id. (citing Sisco v. Dep’t of Health & Human Servs., 10 F.3d 739, 744 (10th Cir.

1993)). Therefore, plaintiff argues, when the ALJ determined that “there is little to no

objective findings to support any . . . manifestations of [plaintiff’s] fatigue,” R. at 640, the

ALJ applied the wrong legal test because fatigue must be determined by “clinical and

laboratory data and other evidence.” Docket No. 14 at 17 (quoting POMS DI

24580.015(B) (emphasis added)).3

       Second, because objective tests cannot show fatigue, but rather fatigue is shown

by clinical and laboratory data and other evidence, plaintiff argues that, since he has

shown evidence of fatigue, the inquiry should be on the intensity of the fatigue and

whether it affects his ability to function. Id. Despite Dr. Bjork’s determination that

plaintiff suffers from lassitude fatigue, R. at 247–49, and the ALJ’s conclusion that

plaintiff suffers from an impairment sufficient enough to limit his standing and walking,

R. at 632, the ALJ determined that plaintiff’s impairment was not severe enough to

require plaintiff to take periodic breaks, since his callused and soiled hands

contradicted needing to take breaks. R. at 640. Plaintiff believes this goes against the

Court’s statement in its previous order that yard work and wood work could be done

with periodic breaks, as plaintiff states that he only engages in these activities for an


       3
          In the alternative, plaintiff argues that his allegations of fatigue are supported by
objective evidence because his neurologist, Dr. Randall Bjork, determined that plaintiff
suffers from “lassitude fatigue,” which is a “kind of fatigue complaint typical of [MS]
patients.” Id. at 17 (quoting R. at 249). It was error for the ALJ to discount this
determination, plaintiff argues, simply because Dr. Bjork could not opine on whether
plaintiff was a typical MS patient, since every MS patient presents with unique
responses to therapy and treatment. Id. (citing R. at 649). Rather, when Dr. Bjork
determined that plaintiff suffers from lassitude fatigue, he relied on objective medical
findings, including an MRI of plaintiff’s brain and tests of plaintiff’s cerebral fluid. Id. at
18 (citing R. at 247–48).

                                               8
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 9 of 20




hour or two before needing to rest. Docket No. 14 at 19 (citing R. at 147).

        The Court agrees with plaintiff that it was improper for the ALJ to discount

plaintiff’s consistent complaints of fatigue because of the lack of objective evidence of

fatigue. Normal exam findings may not show fatigue, given that there are no objective

tests to determine it. POMS DI 24580.015(B). Thus, the ALJ should not have insisted

on objective findings. See, e.g., R. at 636 (“the most significant objective findings are

those findings that are missing throughout the record”); R. at 637 (“there are no

objective mentions that [plaintiff] appears tired or fatigued”). Moreover, objective

findings are not sufficient, on their own, to discredit a claimant’s complaints of chronic

fatigue. See Clark v. Barnhart, 64 F. App’x 688, 691–92 (10th Cir. 2003) (unpublished).

The ALJ was also incorrect in concluding that there were no contemporaneous

observations of fatigue. As the Court explained in its last order, plaintiff’s complaints of

fatigue are “uniform.” R. at 734.

        Nevertheless, the ALJ also determined that “there is no doubt that claimant’s

records consistently document subjective complaints of fatigue.” R. at 639. This

means that the ALJ considered these complaints, but discounted them due to credibility

issues. Plaintiff argues that clinical and laboratory data and other evidence support

plaintiff’s subjective complaints of fatigue. Docket No. 14 at 17. However, as plaintiff

correctly states, the inquiry is on the intensity of the fatigue and whether it affects his

ability to function. In order to do this, the Court must review the ALJ’s determination of

plaintiff’s credibility.

        The Court’s review of the ALJ’s credibility determinations is guided by two

principles. First, “[c]redibility determinations are peculiarly the province of the finder of

                                              9
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 10 of 20




 fact, and we will not upset such determinations when supported by substantial

 evidence.” Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995). Second, “f indings as to

 credibility should be closely and affirmatively linked to substantial evidence and not just

 a conclusion in the guise of findings.” Id. (alterations omitted). In assessing a

 claimant’s credibility, the ALJ must evaluate both whether the claimant has a medically

 determinable impairment that could reasonably be expected to produce the claimed

 symptoms and, if so, whether the claimed intensity, persistence, and limiting effects of

 the symptoms are credible. SSR 16-3p, 2017 W L 5180304 (Oct. 25, 2017). 4 The ALJ

 makes this assessment by considering the following factors:

        1. The individual’s daily activities;

        2. The location, duration, frequency, and intensity of the individual’s pain

        or other symptoms;

        3. Factors that precipitate and aggravate the symptoms;

        4. The type, dosage, effectiveness, and side effects of any medication the

        individual takes or has taken to alleviate pain or other symptoms;

        5. Treatment, other than medication, the individual receives or has



        4
          At the time plaintiff filed for benefits, SSR 96-7p governed the Commissioner’s
 analysis of a claimant’s subjective complaints. See SSR 96-7p, 1996 WL 374186 (July
 2, 1996). On March 26, 2016, SSR 16-3p superseded SSR 96-7p and elim inated use
 of the term “credibility” and provided new guidance for evaluating the intensity,
 persistence, and limiting effects of a claimant’s symptoms. Makeen v. Berryhill, No. 17-
 cv-02663-CMA, 2018 WL 3633560, at *8 (D. Colo. July 31, 2018). ALJs are to apply
 SSR 16-3p when making determinations and decisions on or after March 28, 2016.
 SSR 16-3p, 2017 WL 5180304, at *13 n.27. The ALJ issued his decision after that
 date, so SSR 16-3p governed the ALJ’s analysis of plaintiff’s subjective complaints.
 See Makeen, 2018 WL 3633560, at *8 (stating that ALJ’s subjective complaint
 evaluation was governed by ruling in place at time of decision).

                                                10
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 11 of 20




        received for relief of pain or other symptoms;

        6. Any measures other than treatment the individual uses or has used to

        relieve pain or other symptoms (e.g., lying flat on his or her back, standing

        for 15 to 20 minutes every hour, or sleeping on a board); and

        7. Any other factors concerning the individual’s functional limitations and

        restrictions due to pain or other symptoms.

 Id. at *7–8; see also 20 C.F.R. § 404.1529(c)(4) (“We will consider whether there are

 any inconsistencies in the evidence and the extent to which there are any conflicts

 between your statements and the rest of the evidence.”). The ALJ must set forth “the

 specific evidence he relies on in evaluating the claimant’s credibility,” but is not required

 to undergo a “formalistic factor-by-factor recitation of the evidence.” Qualls v. Apfel,

 206 F.3d 1368, 1372 (10th Cir. 2000).

        The Court finds that the ALJ’s determination of plaintiff’s credibility regarding his

 subjective allegations of fatigue is supported by substantial evidence in the record. This

 evidence includes consistently normal exam findings, such as normal strength, muscle

 tone, coordination, gait, cognition, and appearance. R. at 214–19, 229–31, 283–99,

 305–06, 312–20, 539–78. W hile normal exam findings and objective evidence may not

 reflect fatigue, such evidence may be used in assessing credibility. See 20 C.F.R.

 § 404.1529(c)(2). For instance, a claimant who alleges that he suffered from chronic,

 debilitating fatigue may be less credible if he presents at an examination with normal

 muscle tone and strength.

        Plaintiff’s daily activities also support the ALJ’s determination of plaintiff’s

 credibility. These activities including helping with chores, working in the yard, fishing on

                                               11
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 12 of 20




 occasion, continuing to do projects that require climbing ladders or using a saw, and

 traveling to his son’s wedding. R. at 307–08, 315–20, 534. Consideration of a

 claimant’s activities of daily living is proper when evaluating a claimant’s alleged

 symptoms. 20 C.F.R. § 404.1529(c)(3)(i). “While ‘sporadic performance’ of activities,

 like performing a few household tasks, ‘does not establish that a person is capable of

 engaging in substantial gainful activity,’ the Tenth Circuit has consistently held that an

 ALJ may reasonably consider such activities when they are inconsistent with a

 claimant’s reported limitations.” Wagner v. Berryhill, 2017 WL 3981147, at *9 (W.D.

 Okla. Sept. 11, 2017) (quoting Frey v. Bowen, 816 F.2d 508, 516-17 (10th Cir. 1987))

 (internal citation omitted).

        Moreover, the ALJ considered plaintiff’s consistent treatment and the fact that he

 has responded moderately well to his medications. R. at 638–39. The ALJ determined

 that his medications have been relatively consistent through the record, “in spite of his

 alleged worsening or ongoing symptoms.” R. at 638. While plaintiff has been unable to

 control his fatigue completely, he found some success with Provigil and Ritalin. R. at

 639, R. at 539. The Court also notes that the RFC is a determination of what a

 complainant can do despite impairments and limitations. 20 C.F.R. § 404.1545(a)(1).

 Thus, a claimant may not necessarily be entitled to benefits even where the symptoms

 or effects of severe disabilities are not completely controlled.

        Finally, and discussed more fully below, the ALJ considered Dr. Bjork’s

 observation that plaintiff’s performance in examinations was “inconsistent” and that he




                                              12
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 13 of 20




 could not reconcile 5 plaintiff’s callused and dirty hands with not being able to work. R.

 at 307. Therefore, the Court will not upset the ALJ’s credibility determination because,

 as mentioned previously, credibility determinations are the province of the fact-finder

 and, when such determination are supported by substantial evidence, they will be

 affirmed. See Kepler, 68 F.3d at 691.

        B. Medical Opinions and Lay Witness Statements

               1. Medical Opinions

        The ALJ must give consideration to all of the medical opinions in the record.

 Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012) (citing 20 C.F.R.

 §§ 404.1527(c), 416.927(c)). The ALJ must also explain the weight he assigns to such

 opinions. Id. (citations omitted). As relevant to this appeal, the ALJ methodically

 reviewed the opinions of Dr. Ian Happer, the state agency medical consultant, whose

 opinion the ALJ gave significant weight; Dr. Bjork, one of plaintiff’s treating neurologists,

 whose opinions the ALJ gave various weights; and Dr. Laurence Adams, another of

 plaintiff’s treating neurologists, whose opinions the ALJ gave minimal weight. R. at

 641–52.

                      a. Dr. Happer

        The ALJ gave Dr. Happer’s opinion significant weight. R. at 642, 643. Dr.

 Happer performed a physical RFC assessment and opined that plaintiff could, among

        5
           Dr. Bjork stated that plaintiff “says he can’t work, but his hands are calloused
 [sic] and soiled. He wouldn’t share with me how ‘that’ continues to be the case.” R. at
 307. While dirty, callused hands are not necessarily inconsistent with intermittent yard
 work or chores, as the Court noted in its last order, the ALJ could properly consider
 plaintiff’s refusal to answer Dr. Bjork’s question to him as bearing adversely on plaintiff’s
 credibility on the subject of fatigue.

                                              13
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 14 of 20




 other things, “stand and/or walk 2–3 hours in an 8-hour workday; sit for 6 hours of an 8-

 hour workday.” R. at 641. The ALJ noted that Dr. Happer, though a non-examining

 and non-treating source, is “uniquely trained to evaluate medical records and formulate

 medical source statements utilizing our rules and regulations.” R. at 642. The ALJ also

 noted that Dr. Happer’s opinions are consistent with the majority of the treating sources.

 Id. However, the ALJ noted that Dr. Happer “does not f ully account for the limitations

 caused by [plaintiff’s] fatigue.” Id. Plaintiff argues that the ALJ should not have

 adopted Dr. Happer’s “assessment of the effects of fatigue.” Docket No. 14 at 21. The

 ALJ, however, did not adopt Dr. Happer’s assessment of plaintiff’s fatigue. Rather, the

 ALJ discounted that opinion of Dr. Happer. R. at 642. The Court finds that the ALJ

 gave sufficient reasons – familiarity with medical source statements, consistency with

 other opinions, and yet insufficient attention to plaintiff’s fatigue – for affording Dr.

 Happer’s opinion significant weight rather than great weight.

                       b. Treating Physicians

        The opinion of a treating physician is generally entitled to greater weight than

 that of a non-treating physician because of the unique perspective derived from a

 treating relationship.6 20 C.F.R. § 404.1527(c)(2).

        “[C]ase law, the applicable regulations, and the Commissioner’s pertinent Social

 Security Ruling (SSR) all make clear that in evaluating the medical opinions of a



        6
          In 2017, the rules were changed to no longer “defer or give any specific
 evidentiary weight, including controlling weight, to any medical opinion(s).” 20 C.F.R.
 § 404.1520c(a). Because plaintiff’s claim was filed before March 27, 2017, the former
 regulations apply. See id. § 404.1527(c)(2) (“Generally, we give more weight to medical
 opinions from . . . treating sources.”).

                                               14
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 15 of 20




 claimant's treating physician, the ALJ must complete a sequential two-step inquiry, each

 step of which is analytically distinct.” Krauser v. Astrue, 638 F.3d 1324, 1330 (10th Cir.

 2011). In the first step, the ALJ must consider whether the treating physician’s opinion

 is entitled to controlling weight. If the treating physician’s opinion is “well-supported by

 medically acceptable clinical and laboratory diagnostic techniques and is not

 inconsistent with the other substantial evidence in [the] case record, [the ALJ] will give it

 controlling weight.” 20 C.F.R. § 404.1527(c)(2); see also SSR 96-2p, 1996 WL 374188,

 *1 (July 2, 1996).

        If the opinion is not given controlling weight, the ALJ will proceed to the second

 step of the inquiry. In the second step, “[t]reating source medical opinions are still

 entitled to deference and must be weighed using all of the factors provided in 20 C.F.R.

 [§§] 404.1527 and 416.927. In m any cases, a treating source’s medical opinion will be

 entitled to the greatest weight and should be adopted, even if it does not meet the test

 for controlling weight.” SSR 96-2p, 1996 WL 374188, *4. The factors that must be

 applied in determining the proper weight to give an opinion are:

        (1) the length of the treatment relationship and the frequency of
        examination; (2) the nature and extent of the treatment relationship,
        including the treatment provided and the kind of examination or testing
        performed; (3) the degree to which the physician’s opinion is supported by
        relevant evidence; (4) consistency between the opinion and the record as
        a whole; (5) whether or not the physician is a specialist in the area upon
        which an opinion is rendered; and (6) other factors brought to the ALJ’s
        attention which tend to support or contradict the opinion.

 Langley v. Barnhart, 373 F.3d 1116, 1119 (10th Cir. 2004) (quoting Watkins v.

 Barnhart, 350 F.3d 1297, 1301 (10th Cir. 2003)); see also 20 C.F.R. § 404.1527(c).

 “[A]n ALJ must give good reasons for the weight assigned to a treating physician’s


                                              15
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 16 of 20




 opinion, that are sufficiently specific to make clear to any subsequent reviewers the

 weight the adjudicator gave to the treating source’s medical opinion and the reason for

 that weight.” Langley, 373 F.3d at 1119 (internal quotation marks and alterations

 omitted).

        The ALJ gave varying weight to the different opinions of Dr. Bjork. R. at 646–50.

 The ALJ noted that Dr. Bjork has not demonstrated experience in completing medical

 source statements or providing functional analyses. R. at 646. The ALJ nevertheless

 gave significant weight to Dr. Bjork’s opinion that plaintiff should not be working with

 manual labor tools or be in the manual workforce because, although Dr. Bjork had only

 examined plaintiff a single time two years before rendering this opinion, Dr. Bjork had

 supervised the physician assistant’s treatment of plaintiff and had reviewed her

 treatment notes throughout. Id. This opinion is also consistent with the bulk of the

 evidence. Id. The ALJ also gave significant weight, for the same reasons, to the

 opinion that plaintiff could not return to being a floor installer. Id. However, the ALJ

 gave little weight to other opinions of Dr. Bjork, including that returning to work would be

 “problematical at best,” because these opinions were based exclusively on plaintiff’s

 subjective allegations. R. at 647. The ALJ afforded minimal weight to Dr. Bjork’s

 opinions that plaintiff suffers from debilitating fatigue, including lassitude fatigue, and

 regarding plaintiff’s functional capacity because these opinions and determinations lack

 support in the record and in Dr. Bjork’s own records over the years, are based solely on

 plaintiff’s subjective allegations, and are merely check-box opinions. R. at 647–48.

        Plaintiff objects to the ALJ’s determination to afford minimal weight to Dr. Bjork’s

 opinions regarding plaintiff’s fatigue and capacity yet provides little authority on which

                                               16
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 17 of 20




 his objections are based. See Docket No. 14 at 23–24. The Court, however, cannot

 re-weigh the evidence. See Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008)

 (“In reviewing the ALJ’s decision, we neither reweigh the evidence nor substitute our

 judgment for that of the agency” (quotations and citation omitted)). The Court finds,

 therefore, that notwithstanding plaintiff’s objections the ALJ provided sufficient support

 for his weighing of Dr. Bjork’s opinion. Krauser, 638 F.3d at 1331 (“[T]he ALJ’s findings

 must be sufficiently specific to make clear to any subsequent reviewers the weight he

 gave to the treating source’s medical opinion and the reason for that weight.” An ALJ

 need not expressly discuss the application of each factor to each medical opinion, so

 long as the ALJ’s opinion is “sufficiently specific to make clear to any subsequent

 reviewers the weight the adjudicator gave to the treating source’s medical opinion and

 the reasons for that weight.” Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir. 2007)

 (internal citations omitted). The ALJ found that Dr. Bjork’s opinion was unsupported,

 pointed to specific evidence that contradicted the opinion, and declined to assig n it

 controlling weight. This is sufficient. See Mays v. Colvin, 739 F.3d 569, 575 (10th Cir.

 2014) (“Because we can tell from the decision that the ALJ declined to give controlling

 weight to Dr. Chorley’s opinion, we will not reverse on this ground.”); see also Watkins,

 350 F.3d at 1300. The ALJ also made findings as to the relevant 20 C.F.R.

 § 404.1527(c) factors, namely, the opinion’s supportability and its consistency with the

 record as a whole. R. at 19; see also 20 C.F.R. §§ 404.1527(c)(3)–(4); Oldham, 509

 F.3d at 1258.

        The Court’s analysis is similar with regard to the ALJ’s treatment of Dr. Adams’s



                                             17
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 18 of 20




 opinions. Dr. Adams provided a medical source statement and opined, among other

 things, that plaintiff would need to lie down four hours of an eight-hour workday, would

 have variable and unpredictable fatigue lasting 12 hours or more per day, and could not

 function at a job while fatigued. R. at 539–46. The ALJ afforded Dr. Adams’s opinion

 minimal weight because, the ALJ noted, Dr. Adams only met plaintiff once before this

 opinion and did not provide any evidence that he had any experience rendering such

 opinions under social security regulations or listings. R. at 650. Additionally, aside from

 plaintiff’s subjective allegations, the bases for Dr. Adams’s opinions are not reflected his

 or his associates’ records. R. at 651. The ALJ also noted that Dr. Adams’s opinions

 and restrictive limitations are not supported by the record evidence. R. at 651–52.

        Plaintiff objects to the ALJ’s determination with respect to Dr. Adams. Docket

 No. 14 at 25–27. Again, however, the Court cannot re-weigh the evidence or determine

 credibility. The Court’s review is limited to determining whether the ALJ provided

 sufficient bases for rendering his decision. See Oldham, 509 F.3d at 1258; Mays, 739

 F.3d at 575; Watkins, 350 F.3d at 1300. The Court finds that the ALJ adequately

 explained why he assigned Dr. Adams’s opinions such weight and the ALJ’s

 determination is supported by substantial evidence. Moreover, when a treating

 physician’s opinion is contradicted by record evidence, it is reasonable for the ALJ to

 assign such an opinion less weight. See also Pisciotta v. Astrue, 500 F.3d 1074,

 1078–79 (10th Cir. 2007) (ALJ reasonably discounted a treating physician’s opinion

 which was inconsistent with other evidence); see also Vigil v. Colvin, 805 F.3d 1199,

 1202 (10th Cir. 2015) (“The ALJ’s finding that Dr. Summerlin’s restrictions on standing

 and walking were inconsistent with his own examination findings is a good reason for

                                             18
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 19 of 20




 giving that medical opinion only moderate weight.”); Newbold v. Colvin, 718 F.3d 1257,

 1266 (10th Cir. 2013) (affirming the ALJ’s decision discounting the treating physician’s

 opinion where the doctor’s treatment note from the same day was inconsistent with the

 doctor’s opinion).

        The Court concludes that the ALJ adequately explained the weight given to Dr.

 Bjork and Dr. Adams. The ALJ considered the relevant factors discussed in Langley

 and gave “good reasons for the weight assigned to a treating physician’s opinion, that

 are sufficiently specific to make clear to any subsequent reviewers the weight the

 adjudicator gave to the treating source’s medical opinion and the reason for that

 weight.” Langley, 373 F.3d at 1119 (internal quotation marks and alterations omitted).

               2. Statements of Friends and Family

        The ALJ also evaluated the statements of plaintiff’s friends and family as lay

 opinions under 20 C.F.R. § 404.1527(f). R. at 652. The ALJ gave these opinions very

 little weight because they were not medical source opinions; they provided no specific

 functional limitations beyond some difficulties with ladders, walking, and being around

 power tools, which are addressed in the RFC; they “regurgitate” plaintiff’s subjective

 allegations; they are inconsistent with the record evidence; and none of the statements

 was made under oath. R. at 653. Plaintiff argues that the opinions are valid sources of

 information under POMS DI 24580.015(B) and that the opinions do not sim ply

 “regurgitate” plaintiff’s subjective allegations but rather provide an additional functional

 limitation of needing to take frequent breaks. Docket No. 14 at 28.

        “[I]n addition to discussing the evidence supporting his decision, the ALJ also

 must discuss the uncontroverted evidence he chooses not to rely upon, as well as

                                              19
Case 1:20-cv-00391-PAB Document 20 Filed 03/31/21 USDC Colorado Page 20 of 20




 significantly probative evidence he rejects.” Clifton v. Chater, 79 F.3d 1007, 1010 (10th

 Cir. 1996). The ALJ did so by summarizing plaintiff’s friends’ and family’s statements

 and explaining why he discounted it. R. at 652–54. Plaintif f provides no authority

 besides POMS DI 24580.015(B). Docket No. 14 at 28. However, the ALJ’s

 determination does not contradict that regulation. The regulation states that generally

 individuals living with the claimant should be good sources of information, but the

 regulation does not say that this is always the case or that the ALJ cannot weigh these

 witnesses’ credibility. While the ALJ did not specifically go through each of these

 witnesses’ claims, as he did for plaintiff, “any error in failing to do so is harmless

 because ‘the same evidence that the ALJ referred to in discrediting [the claimant’s]

 claims also discredits [the lay witness’s] claims.” Best-Willie v. Colvin, 514 F. App’x

 728, 736 (10th Cir. 2013) (unpublished) (quoting Buckner v. Astrue, 646 F.3d 549, 560

 (8th Cir. 2011)). The Court thus concludes that the ALJ’s treatment of the lay

 witnesses’ testimony was supported by substantial evidence.

 V. CONCLUSION

        For these reasons, it is

        ORDERED that the decision of the Commissioner that plaintiff is not disabled is

 AFFIRMED. It is further

        ORDERED that this case is closed.

        DATED March 31, 2021.

                                            BY THE COURT:


                                            ____________________________
                                            PHILIP A. BRIMMER
                                            Chief United States District Judge

                                               20
